January 25, 1926. *Page 324 
The opinion of the Court was delivered by
This is an action for the specific performance of a contract for the sale and purchase of certain real estate in the City of Columbia which is set out in the complaint. The complaint will be incorporated in the report of the case.
The defendant demurred to the complaint upon grounds which appear in the written demurrer. It also will be incorporated in the report of the case.
We think that the contract was reasonably clear in stating the terms of the contract, in substance, to be that the defendant was to buy the property described at $9,200. He was to pay for it with (a) a 1924 model Reo sedan automobile, valued at $2,000; (b) cash $4,500; and (c) the balance, $2,700, to be payable in installments of $500 every six months thereafter (except the sixth which would be $200), secured by a second mortgage upon the property, with interest at 7 per cent. Doubtless the first mortgage referred to impliedly, was intended to refer to a mortgage to be given by the purchaser in order to raise the cash payment.
The judgment of this Court is that the order appealed from be affirmed.
MESSRS. WATTS and MARION and MR. ACTING ASSOCIATE JUSTICE PURDY concur.
MR. CHIEF JUSTICE GARY did not participate.